Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 4, 2022

                                      No. 04-21-00365-CV

                               IN RE The John O. YATES Trust

                       From the Probate Court No 1, Bexar County, Texas
                                    Trial Court No. 116847
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER

       Appellant’s reply brief is currently due on January 10, 2022. On December 23, 2021,
appellant filed a motion requesting an extension of time to file his reply brief until January 21,
2022.
       After consideration, we GRANT the motion and ORDER appellant to file his reply brief
by January 21, 2022.

       It is so ORDERED on January 4, 2022.

                                                            PER CURIAM


       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT